The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract mathematical algorithm for mapping input data symbols into modulated interleaved codeword symbols. The claim(s) recite(s) an algorithm using an error correction encoder to encode input symbols to generate LDPC codeword symbols, a bit interleaver to interleave LDPC encoded data symbols and a modulator to map interleaved LDPC encoded codeword symbols to complex value QPSK symbols. This judicial exception is not integrated into a practical application because encoding with an LDPC code is an abstract mathematical mapping/algorithm using standard mathematical rules to map input data using a parity check matrix a parity check matrix to LDPC codewords. In addition, interleaving is also an abstract mathematical mapping/algorithm for switching the positions of input data to generate interleaved output data. And finally, QPSK modulating data is also an abstract mathematical algorithm to rearrange input data into complex data symbols. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the BICM device recited in the preamble has a sole purpose of the abstract algorithm, which fails to raise the level to a practical application.
The Examiner would like to point out that paragraph [0005] on page 2 of the Applicant’s specification teaches that the purpose of the invention the current application is to improve performance of a transmission signal over a degraded channel that suffers from burst errors.  This clearly suggests that the applicant considers the practical application that of improving transmission of data over a degraded communication/broadcast channel. The Examiner suggests reciting a limitation such as: --transmitting a signal comprising the modulated interleaved codeword--. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara; Yuji et al. (US 20130290816 A1, hereafter referred to as Shinohara) and Kons, Shachar (US 20050223305 A1, hereafter referred to as Kons)

Rejection of claim 1:
Shinohara teaches an error-correction coder configured to output a low-density parity check (LDPC) codeword having a length of 64800 (paragraph [0719] on page 27 of Shinohara teaches a first memory 31 configured to store and output a low-density parity check LDPC codeword having a length of 64800); a bit interleaver configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword (Bit Interleaver 116 in Figures 8, 9 & 23-26 and paragraph [1756] on page 55 in Shinohara clearly suggest a bit interleaver configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel column  twist factor of the LDPC codeword); and a modulator configured to perform quadrature phase shift keying (QPSK) modulation after generating the interleaved codeword (Figure 8 and paragraph [0482] on page 16 of Shinohara teach a second frequency interleaver 120 configured to provide the bit interleaved codeword to a modulator configured to perform quadrature phase shift keying (QPSK) modulation after generating the interleaved codeword) wherein the interleaving is performed using the following equation using permutation order: Yj=Xπ(j) 0≤j<Ngroup where Xj is the j-th bit group, Yj is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving (the recited equation is a general formula for an interleaver and all Interleavers must inherently satisfy that equation; Note: Shinohara teaches a multitude of permutations for Interleavers such as the permutation in paragraphs [0735]-[0748] on page 27 of Shinohara).
Kons, in an analogous art, teaches the use of LDPC codewords having a code rate of K/N, which encompasses a code rate of 7/15 with K=7 and N=15 (paragraph [0023] on page 2 of Kons).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shinohara with the teachings of Kons by including use of an LDPC codeword having a code rate of 7/15.  This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an LDPC codeword having a code rate of 7/15 would have provided a more efficient implementation of an LDPC decoder (paragraph [0005] on page 1 of Kons). 


Rejection of claim 3:
Paragraph [0043] on page 3 of Shinohara.

Rejection of claim 4:
Paragraph [0043] on page 3 of Shinohara teaches 360 bit groups and paragraph [0719] on page 27 of Shinohara teaches a first memory 31 configured to store a low-density parity check LDPC codeword having a length of 64800.  Note: 360 x 180 = 64800.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 9577678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:


Claim 1 of the current application recites the following limitations:
Claim 1 of US 9577678 B2 recites the following limitations:
an error-correction coder configured to output a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 7/15
a first memory configured to store a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 7/15
a bit interleaver configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a processor configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a modulator configured to perform quadrature phase shift keying (QPSK) modulation after generating the interleaved codeword
and a second memory configured to store the interleaved codeword corresponding to a modulator for quadrature phase shift keying (QPSK) modulation
wherein the interleaving is performed using the following equation using permutation order: Yj=Xπ(j) 0≤j<Ngroup 
wherein the interleaving is performed using the following equation using permutation order: Yj=Xπ(j) 0≤j<Ngroup
where Xj is the j-th bit group, Yj is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving
where Xj is the j-th bit group, Yj is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving




=====================
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10419031 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of the current application recites the following limitations:
Claim 1 of U.S. Patent No. US 10419031 B2 recites the following limitations:
an error-correction coder configured to output a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 7/15
a first memory configured to store a low-density parity check (LDPC) codeword having a length of 64800 and a code rate of 7/15
a bit interleaver configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a processor configured to generate an interleaved codeword by interleaving the LDPC codeword on a bit group basis, the size of the bit group corresponding to a parallel factor of the LDPC codeword
a modulator configured to perform quadrature phase shift keying (QPSK) modulation after generating the interleaved codeword
a modulator configured to perform quadrature phase shift keying (QPSK) modulation corresponding to the interleaved codeword to generate a modulated signal
wherein the interleaving is performed using the following equation using permutation order: Yj=Xπ(j) 0≤j<Ngroup 
wherein the interleaving is performed using the following equation using permutation order: Yj=Xπ(j) 0≤j<Ngroup 
where Xj is the j-th bit group, Yj is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving
where Xj is the j-th bit group, Yj is an interleaved j-th bit group, and π(j) is a permutation order for bit group-based interleaving



Cited Prior Arts
US 9577678 B2 is directed to an error correction encoding apparatus comprising: an error correction encoder to encode input symbols to generate LDPC codeword symbols, a bit interleaver to interleave LDPC encoded data symbols and a modulator to map interleaved LDPC encoded codeword symbols to complex value QPSK symbols; and, was used in a double patenting rejection, above.
US 10419031 B2is directed to an error correction encoding apparatus comprising: an error correction encoder to encode input symbols to generate LDPC codeword symbols, a bit interleaver to interleave LDPC encoded data symbols and a modulator to map interleaved LDPC encoded codeword symbols to complex value QPSK symbols; and, was used in a double patenting rejection, above.
US 9276687 B1 is directed to a forward error correction encoder comprising a scrambler, a BCH encoding a block with zero assertions, an LDPC encoding block, and LDPC parity puncturing block, a bit interleaving block and a consolation mapping block; and, is a good teaching reference.
US 20160065242 A1 is directed to a transmission apparatus and method for performing LDPC encoding on input bits, modulating the LDPC encoded bits and transmitting the modulated data; and, is a good teaching reference.
US 20130290816 A1 is directed to a forward error correction apparatus and method comprising an LDPC encoder, a parity interleaver and a column twist interleaver; and, was used in a 1 of 3 rejection, above.
US 20130311850 A1 is related to the previously cited document and is also directed to a forward error correction apparatus and method comprising an LDPC encoder, a parity interleaver and accomplished interleaver; and, potentially could be used in a 103 rejection.
US 8170092 B2 is directed to a forward error correction apparatus and method comprising an LDPC BCH encoder, a bit interleaver, a bit too constellation mapper, a time interleaver, a frame builder, the symbol interleaver and OFDM symbol builder and modulator; and, is a good teaching reference.
US 20050223305 A1 is directed to a general purpose LDPC encoder operating with a code rate of K/N for use in a data article comprising N = 64800 bits; and, was used in a 103 rejection, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/
Primary Examiner, Art Unit 2112